Bloodwoeth, J.
The second ground of the amendment to the motion for new trial is not referred to in the brief of counsel for plaintiff in error, and will be treated as abandoned.
2. When read in connection with the entire charge, there is no error in any of the excerpts from the charge of which complaint is made.
3. As far as legal and pertinent, the principle embraced in the request to charge was fully covered in the charge given. Besides, it does not appear that the request was made before the jury retired “to consider of their verdict.”
4. The evidence supports the verdict which.has the approval of the trial judge, and this court will not disturb it.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.